Citation Nr: 1039136	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD),  initially evaluated at the 30 percent level 
from June 29, 2005 to December 7, 2005, and at 70 percent since. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969, 
and had additional reserve duty from between 1977 and 1996.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, granting service connection for PTSD, and a 30 percent 
evaluation effective from June 29, 2005. The Veteran appealed the 
initial assigned disability rating. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial 
rating for a disability, VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity of 
it since the effective date of service connection).

By a November 2006 decision, the RO increased the evaluation for 
PTSD to           70 percent effective December 8, 2005. 
Regardless, the appeal continues for a still higher schedular 
evaluation. A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
claimant is presumed to be seeking the highest possible rating 
for a disability unless he or she expressly indicates otherwise).

Upon notification of that November 2006 decision, the Veteran 
submitted correspondence to the RO requesting an earlier 
effective date for the award of a           70 percent rating. 
Thereafter, the RO issued a Statement of the Case (SOC) listing 
the issue before it as that of entitlement to an earlier 
effective date. In actuality however, and as the Board explained 
in more detail in its September 2009 prior remand, the Veteran 
had already filed a timely Notice of Disagreement (NOD) with the 
assigned disability rating for PTSD dating retroactively back to 
the June 29, 2005 effective date of service connection. This 
characterization as a Fenderson initial disability rating claim 
subsumes the issue of an earlier effective date, because a 
Fenderson claim permits VA to revisit all staged ratings since 
service connection was granted. Indeed, the August 2010 
Supplemental SOC (SSOC) in this case reflects that the RO 
properly recharacterized this claim as one for a higher initial 
disability rating, and that is the claim which the Board 
presently decides. 

Previously, also, in June 2009 a Travel Board hearing was held 
before the undersigned Veterans Law Judge (VLJ), a transcript of 
which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the VLJ who chairs a 
hearing fulfill two duties to comply with the above regulation. 
These duties consist of (1) the duty to fully explain the issues 
and               (2) the duty to suggest the submission of 
evidence that may have been overlooked. Here, during the hearing, 
the VLJ noted the basis of the prior determination and noted the 
elements of the claim that were lacking to substantiate the claim 
for benefits. In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim. Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2)   nor has identified any prejudice in the 
conduct of the Board hearing. By contrast,             the 
hearing focused on the elements necessary to substantiate the 
claim and               the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits. As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in     38 C.F.R. 3.103(c)(2) and that the 
Board can adjudicate the claim based on the current record.

 
FINDINGS OF FACT

1.	From June 29, 2005 to December 7, 2005, the Veteran's PTSD has 
involved occupational and social impairment with deficiencies in 
most areas.

2.	Since December 8, 2005, the Veteran has had occupational and 
social impairment with deficiencies in most areas, but there is 
no indication of total occupational and social impairment.



CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the criteria 
are met for the assignment of a 70 percent evaluation for PTSD 
from June 29, 2005 to December 7, 2005. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010);          38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2010).

2.	The criteria are not met for an evaluation higher than 70 
percent for PTSD from December 8, 2005 onwards. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2009).

In regard to the claim on appeal for a higher initial evaluation 
for PTSD, the requirement of VCAA notice does not apply. Where a 
claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
Notice of Disagreement (NOD) with the RO's decision as to the 
assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice.                 In this case, because 
the claim for service connection for PTSD has been substantiated, 
no further notice addressing the downstream disability rating 
requirement is necessary. In any event, the RO has provided the 
August 2007 SOC and later SSOC that directly addressed the 
evidentiary requirements to substantiate the initial rating 
decision on appeal. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA outpatient 
treatment. The Veteran has undergone VA medical examinations. See 
38 C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition).         In support of his claim, the 
Veteran has provided copies of private mental health evaluations, 
and numerous personal statements. He has not requested the 
opportunity to appear at a hearing at any point. There is no 
indication of any further available evidence or information which 
has not already been obtained. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran.  

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 



Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially assigned 
for the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson, 12 Vet. App. at 
125-26, the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings.

The VA rating schedule provides that psychiatric disorders other 
than eating disorders, including PTSD, are to be evaluated 
according to a General Rating Formula for Mental Disorders. 38 
C.F.R. § 4.130. 
 
Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.
 
A 70 percent rating may be assigned where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but are 
examples providing guidance as to the type and degree of severity 
of these symptoms. Consideration also must be given to factors 
outside the rating criteria in determining the level of 
occupational and social impairment. Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002). 

Records of VA Vet Center treatment show in June 2005 the Veteran 
described having sleep of five hours a night and intrusive 
memories from service. The Veteran indicated he was searching for 
a job. The following month during counseling he described having 
survivor guilt about being in Vietnam, and stated that he felt 
different from everyone else. He was adamant regarding his 
inability to be comfortable in social situations. Later that 
month, the Veteran described various disturbing dreams he was 
having, and indicated some frustration at the continuing 
involvement with the disability claims process. When seen in 
August 2005,              the Veteran described wanting to be 
isolation more often of recent. His sleeping patterns were still 
interrupted. The next three months of individual counseling 
indicates continuing concern with his employment situation. 

The Veteran underwent a VA Compensation and Pension examination 
by a psychologist in November 2005. He then reported that he had 
been in counseling at the Vet Center in Milwaukee twice a month 
since May 2005, and found this to be helpful. He further 
indicated that he had been working part-time as a teacher's aide 
for the public school system. As to symptoms, the Veteran 
reported that he persistently re-experienced military traumas and 
had recurrent and intrusive dreams and memories of events. He 
reported that he woke up with night sweats. He stated that he 
avoided stimuli associated with the traumas, and experienced a 
numbing of responsiveness and avoidance of thoughts, feelings, 
and conversations about the traumas. He stated he felt a 
detachment and sense of estrangement from other people and tended 
not to trust anyone. Also, he reported symptoms of increased 
arousal, with difficulty sleeping, heightened startle response, 
and difficulty concentrating. He reported a history of suicidal 
ideation and homicidal ideation,         but denied a plan or 
intent to act upon these thoughts. 
On mental status examination, the Veteran arrived early and 
presented with adequate grooming and hygiene. There was no 
abnormal motor behavior evident during the interview. He was 
initially guarded with his responses, but seemed to relax and 
open up as the interview progressed. Orientation was intact, and 
answers were logical and relevant. Attention and concentration 
were fair, and there were no noticeable memory deficits. Suicidal 
and homicidal ideation were acknowledged, but intent and plan 
were denied. He described his mood as depressed. Mood appeared 
mildly dysphoric with broad affect. 

In summarizing the Veteran's condition, the VA examiner noted he 
reported involvement in evens during his service that involved 
the actual and/or threatened death of himself or others. He 
stated he re-experienced these events via dreams, memories, 
flashbacks and physiological arousal upon exposures to cues that 
resembled aspects of the events. He stated that he avoided 
conversations and activities, places and people that reminded him 
of Vietnam. He reported feeling detached and mistrustful of 
others. He said he experienced symptoms of arousal, including 
sleep disturbance, irritability, difficulty concentrating and an 
exaggerated startle response. The duration of symptoms was more 
than one month and they caused clinically significant impairment 
in social functioning. The diagnosis was of PTSD. A Global 
Assessment of Functioning (GAF) score was provided of 63.         
The Veteran was considered capable of managing any benefits in 
his own best interest.

There are extensive records pertaining to the Veteran's former 
employment as an educational assistant within the Milwaukee 
public school system, and an incident in December 2005 in which 
he was involved in an altercation with a student, and for which 
he was reprimanded and ultimately required to resign from his job 
position.

The February 2006 correspondence from a social worker at the 
Milwaukee Vet Center states that she had been treating the 
Veteran since June 2005, and that he initially entered that 
facility with issues surrounding increased anger and rage, 
nightmares, intrusive memories, flashbacks, survivor guilt, and 
isolation. It was observed that the Veteran displayed 
irritability during many of their sessions, and this was a 
microcosm of his life. The Veteran had severe sleep disturbances 
that continued to cause issues, especially during the day at 
work. In addition to severe anger issues and sleep disturbances, 
crowds continued to cause the Veteran severe problems. He 
reported being uncomfortable in many work and social settings.          
He had been terminated from employment because of his discomfort 
with groups. The Veteran reported not knowing how to handle his 
anger in appropriate ways, and was usually reprimanded by 
employers. He reported many intrusive thoughts throughout the day 
regarding his service in Vietnam, and reported handling those 
memories in adverse ways. He continued to show little progress in 
counseling with his anger issues, but was able to articulate much 
of the trauma related to service. The diagnosis was PTSD, chronic 
and severe. A GAF was assigned of 48. 

Records of VA outpatient treatment include a March 2006 
psychiatric assessment during which the Veteran was alert and 
oriented, had some psychomotor retardation, had speech of normal 
rate/rhythm, and dysphoric mood with congruent affect. There were 
no perceptual disturbances, thought process was normal and 
coherent, there was suicidal ideation passive without a plan, and 
there was good insight with impaired judgment. After further 
investigation, the assessment of danger to self was considered a 
mild risk, and of danger to others no significant risk. The 
diagnosis was PTSD, chronic, and depressive disorder not 
otherwise specified. A GAF was found of 65. An October 2006 
assessment indicated normal speech, labile thought process, and 
no suicidal ideation, homicidal ideation, or delusions. Mood and 
affect were depressed. Perception and cognition were within 
normal limits. The impression was PTSD, and depression not 
otherwise specified, with good response to therapy.

The Veteran also underwent evaluation by a private psychologist 
in March 2006.            On mental status examination the 
Veteran presented with good hygiene. His general behavior was 
angry-depressed with a sense of intensity, and his attitude was 
suspicious and distrusting. Affect was constricted. Mood was 
highly anxious, intense and angry. He was somewhat defensive at 
first but less so as time progressed. He indicated he could not 
sleep without sleeping pills, and got about five hours of sleep 
with medication. He endorsed problems with irritability and   low 
frustration tolerance, and described social withdrawal. The 
Veteran described some auditory flashbacks hearing combat jets. 
Otherwise, speech was clear, if mildly pressured. He reported 
memory lapses, and was distractible with decreased concentration. 
Insight seemed fair, and judgment was grossly intact. As to 
social functioning the Veteran described having had one friend 
and no other significant social relationships at that time. 

The psychologist summarized that the Veteran complained of 
symptoms characteristic of PTSD including flashbacks, intrusive 
memories, social isolation, emotional arousal, nightmares, poor 
anger control, and sleep disturbance.                 He 
presented as highly anxious, intense and angry-depressed. He was 
distractible, with decreased attention/concentration. He also 
described irritability, a suspicious attitude and getting into 
frequent arguments with people. He appeared to be functioning in 
a borderline manner within the very narrow limits of his home 
environment, however, his psychological disturbance was believed 
to cause clinically significant distress and impairment in 
interpersonal, social and occupational areas of functioning. The 
diagnostic impression was of PTSD,        with delayed onset, and 
a GAF was found of 55. The psychologist commented further that 
the Veteran would not be able to deal with stress in the work 
force, given his very high level of stress and PTSD symptoms.

An April 2006 administrative decision from the Social Security 
Administration (SSA) indicates that the Veteran was deemed 
disabled as of January 14, 2006,         due to the diagnoses of 
anxiety disorders/PTSD, and affective disorders. 

During the June 2009 Travel Board hearing, the Veteran testified 
that between the timeframe of June and December 2005, he recalled 
being irritable and depressed, with anxiety and difficulty 
concentrating upon tasks a work. He stated that he would often 
walk away from his job to somewhere isolated, on order of two to 
three times per week. He further described difficulty sleeping.

The December 2009 correspondence from a readjustment counselor at 
the Milwaukee Vet Center indicates the Veteran had undergone 
counseling for anger, anxiety, depression, and other needs since 
1999. According to the counselor,              the Veteran had 
been permanently impacted by his PTSD symptoms that hindered his 
employability. 
Another VA Compensation and Pension examination was completed 
January 2010. At that time, the Veteran reported symptoms in each 
of the three domains commonly associated with PTSD, those of re-
experiencing, avoidance and arousal. From within symptoms of re-
experiencing, he endorsed intrusive thoughts of military 
experiences, triggers of such events with physiological 
reactivity and nightmares. He acknowledged symptoms of avoidance 
such as avoiding places, situations or thoughts of combat, 
anhedonia, emotional numbing and estrangement and foreshortened 
future. He also endorsed symptoms of arousal such as increased 
irritability and angry outbursts, difficulty concentrating, 
exaggerated startle response and hypervigilance. These symptoms 
met the criteria for PTSD, and there was no evidence of remission 
in symptom expression since their onset.

On objective examination, the Veteran was appropriately dressed 
with unremarkable psychomotor activity. Speech was unremarkable, 
spontaneous and clear. Affect was assessed to be flat, but 
congruent with content, while mood was reported to be fine. 
Attention and concentration were noted be intact, and he was 
well-oriented. Thought processes appeared logical and goal 
directed with unremarkable content. No evidence of delusions of 
hallucinations were present. Judgment was assessed to be normal, 
and insight was good. The Veteran reported moderate sleep 
impairment, which was believed to influence his daily activity. 
In terms of inappropriate behavior, he reported mild interference 
from angry outbursts and confrontational behavior, which often 
led to negative interpersonal feedback. He denied obsessive or 
ritualistic behavior, and suicidal or homicidal thoughts. Memory 
was assessed to be within normal range. The diagnosis was PTSD, 
and a GAF score was assigned of 60. 

According to the examiner, the overall picture was one of an 
individual who had made an adequate adjustment prior to entering 
military service to the extent that there were no indications of 
behavioral control problems, pervasive or enduring subjective 
unhappiness or gross familial dysfunction. It was considered more 
likely than not that his recent symptom experiences of PTSD 
represented a response to combat experiences encountered while in 
service. He was believed to experience PTSD at a level consistent 
with an individual diagnosed with mild to moderate PTSD. It was 
observed that changes in psychosocial functional status and 
quality of life were noted in vocational areas, family role 
functioning, and social relationships, including a professional 
career involving interpersonal conflict and misconduct citations. 
There incidents were considered to reflect PTSD symptoms such as 
interpersonal mistrust, quick irritability, paranoia, angry 
outbursts and emotional estrangement. More generally, emotional 
numbing and estrangement continued to interfere with the ability 
to make meaningful social and interpersonal connections, 
promoting isolation and ultimately contributing to a paucity of 
social support. The examiner found that given the Veteran's 
symptoms, their chronicity and likely path of progression, it was 
likely that his current level of distress and impairment would 
continue to produce interference, although these symptoms might 
improve with continued treatment. 

	The period from June 29, 2005 to December 7, 2005

The Board's review of the record for the initial time period 
under consideration substantiates that the most accurate 
representation of severity of his service-connected PTSD for this 
timeframe is that of a 70 percent disability rating. While the 
evidence actually from this period is somewhat sparse, the 
February 2006 statement from a VA Vet Center social worker is 
instructive because it offers a retroactive assessment of the 
Veteran's degree of disability during the relevant timeframe. The 
social worker noted that the Veteran displayed irritability, 
severe sleep disturbances, intrusive thoughts, severe anger 
issues and social avoidance, all of which greatly impacted his 
capacity for normal and appropriate functioning in an 
occupational environment. It was emphasized that at least to that 
point, the Veteran had shown little progress in counseling with 
anger issues. This symptomatology shown directly corresponds to 
the criteria such forth for a 70 percent evaluation per 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 of having difficulty in adapting to 
stressful circumstances, including in a work setting. Moreover, 
the social worker indicated a GAF score of 48. According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
2000) (DSM-IV-R), a GAF score in the 41 to 50 range        is 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job). Meanwhile, the November 2005 VA 
examination report though offering a less severe depiction of the 
Veteran's PTSD in some regards, does point to the fact that he 
had suicidal ideation, without plan or intent. This is another 
component under Diagnostic Code 9411 for allowing assignment of a 
70 percent rating. This VA examination furthermore confirms that 
the Veteran had several of the underlying signs and 
manifestations attributable to PTSD, and that these did cause 
clinically significant impairment in social functioning. Also, 
contemporaneous records from the Veteran's prior employment with 
the public school system verify that he had a history of 
conflicts at work, not limited to the December 2005 incident that 
resulted ultimately in his resignation.

Essentially the degree of symptomatology shown, particularly as 
affecting functioning in an occupational setting, is sufficient 
basis to warrant assignment of a higher 70 percent initial 
rating. The Board notes that this does not mean necessarily that 
all or even most of the denoted criteria for a 70 percent rating 
per Diagnostic Code 9411 were met. That notwithstanding, there is 
clear indication from objective findings and the VA Vet Center 
social worker's assessment that when any reasonable doubt is 
resolved in the Veteran's favor, the overall severity of his 
service-connected psychiatric disability is best approximated by 
the assignment of a 70 percent evaluation. See 38 C.F.R. § 4.3. 
Therefore, a 70 percent initial rating prior to December 8, 2005 
is deemed warranted. 

	The period from December 8, 2005 to the Present

As to the time period from December 8, 2005 onwards the Board 
concludes that the proper assigned disability evaluation remains 
that of 70 percent, as the criteria for the maximum assignable 
100 percent rating are not met in this case. There is no question 
that there is a substantial impact of PTSD symptomatology upon 
social and occupational functioning, as demonstrated by 
difficulty sleeping, social withdrawal, poor anger control, 
difficulty in occupational adjustment, and other components of 
his PTSD. However, the overall severity of such remained 
consistent with the existing evaluation of 70 percent. Most 
significantly, the Veteran did not demonstrate any of the 
underlying symptoms which per Diagnostic Code 9411 are to 
correspond to a 100 percent disability evaluation. He did not 
have signs or symptoms of gross impairment in thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or profound memory loss. Nor is 
there otherwise indication of total social and occupational 
impairment. The Veteran did maintain at least one friendship, and 
regularly attended church. He has been considered at least to be 
generally totally functional as to daily life activities within 
the confines of his home environment, even if not outwardly 
actively pursuing social or work endeavors. 

While on one occasion VA psychiatric evaluation noted the 
presence of suicidal ideation without intent or plan, the 
psychiatrist was quick to qualify that the Veteran essentially 
was able to contract for his own safety. Moreover, and perhaps 
most tellingly, on the most recent VA examination in January 
2010, a comprehensive exam involving review of recent objective 
medical history, the VA examiner characterized PTSD as chronic, 
but at a mild to moderate level of severity since onset, and 
clearly not of the severe nature that would denote entitlement to 
a maximum available rating of 100 percent. The Board is aware 
that a given examiner's designation of severity of a psychiatric 
disorder is not determinative, particularly when the symptoms 
show otherwise. See 38 C.F.R. § 4.126(a).           Here, as 
stated however, the best representation of the actual signs and 
symptoms of the Veteran's service-connected disability shows a 
severity within the range of a    70 percent rating, but no 
higher at any point.

The assigned GAF scores moreover on the whole are consistent with 
the already assigned 70 percent evaluation for PTSD. There is the 
March 2006 VA psychiatrist's assigned GAF score of 65, March 2006 
private psychologist's assessment of 55, and March 2010 VA 
examiner's GAF score of 60. The one exception is the February 
2006 VA social worker's GAF score of 48. A GAF score in the 51 to 
60 range is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). A 61 to 70 GAF 
scale score indicates some mild symptoms (e.g., depressed mood 
and mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Here, the 
overwhelming majority of the GAF scores denote impairment at 
worst, in the moderate range. The Board was willing to accept the 
February 2006 social worker's assigned GAF of 48 as probative in 
its decision to assign a 70 percent initial rating, but finds 
that as to evaluating the more recent level of impairment, 
particularly when considering entitlement to the maximum                 
100 percent rating, the GAF scores overall correspond to a higher 
level of functioning than denoted by the prior GAF score of 48. 
That score of 48 also was at the higher end of the range for 
"serious" impairment. In addition, the March 2010 VA 
examination in particular was grounded in a thorough examination 
of the Veteran and medical history review, and therefore as the 
more comprehensive evaluation should be deemed determinative for 
that reason as well. 

In summary, the preponderance of the competent and probative 
evidence clearly favors continuing assignment of a 70 percent 
schedular disability rating for PTSD, since December 8, 2005. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. He is already in 
receipt of a TDIU reflective of occupational impairment due to 
service-connected disability. However, there is no showing of 
unique characteristics of PTSD with a determinative impact upon 
employability, beyond that consistent with his existing 70 
percent rating.           In any event, the Veteran's service-
connected psychiatric disorder also has not necessitated frequent 
periods of hospitalization, or otherwise rendered impracticable 
the application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,            
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the Board is granting a 70 percent disability 
rating for PTSD during the initial rating period from June 29, 
2005 to December 7, 2005, and is denying the claim for a higher 
rating than 70 percent for the time period since December 8, 
2005. This determination takes into full account the potential 
availability of any further "staged rating" based upon 
incremental increases in severity of service-connected disability 
during the pendency of the claim under review. To the extent any 
higher level of compensation is sought, the preponderance of the 
evidence is against the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.


ORDER

An initial rating of 70 percent for PTSD for the period from June 
29, 2005 to December 7, 2005  is granted, subject to the law and 
regulations governing the payment of VA compensation benefits. 

A rating higher than 70 percent for PTSD for the period from 
December 8, 2005 onwards is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


